UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7315


JOE LEE FULGHAM,

                      Petitioner – Appellant,

           v.

UNKNOWN,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00365-AWA-DEM)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joe Lee Fulgham seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.          28      U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Fulgham has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3